Citation Nr: 1615720	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for left ear hearing loss. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the September 2010 rating decision denying service connection for right ear hearing loss and tinnitus.  However, in a May 2013 rating decision, the RO granted service connection for right ear hearing loss and tinnitus.  The AOJ's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the right ear hearing loss and tinnitus issues are no longer on appeal, and no further consideration is necessary. 

The Board also notes that the Veteran had appealed the portion of the September 2010 rating decision denying an evaluation in excess of 10 percent for his service-connected left shoulder disability.  However, he did not perfect that appeal following the issuance of the May 2013 statement of the case.  Rather, he specifically limited his appeal to the issue of entitlement to service connection for left ear hearing loss in the August 2013 VA Form 9.  Therefore, that issue is also not on appeal.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his claim in July 2010 and April 2013.  The VA examiners both referenced audiometric findings from a July 1971 separation examination.  However, the service treatment records associated with the VBMS file appear to be incomplete.  In particular, the scanned image of the July 1971 separation examination report contains only the front page of the double sided report.  Therefore, the audiometric findings referenced by the VA examiners and the RO are not associated with the electronic claims file.  As such, a remand is needed to search for the outstanding record.  

Additionally, the July 2010 and April 2013 VA examiners provided conflicting reports regarding the threshold shifts shown on the Veteran's separation physical examination.  In light of the conflicting medical evidence of record , the Board finds that an additional VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records from the South Texas VA Health Care System dated from April 2013 to the present.  

2.  The AOJ ensure that the Veteran's complete service treatment records have been associated with the electronic claims file, to include the July 1971 separation examination report (the current records do not include the audiometric results from the separation examination that were referenced by the VA examiners).  

It appears that the NPRC mailed the service treatment records to the RO in Houston, Texas, in response to the RO's request in the initial development of the Veteran's claim (see December 2009 3101 printout); however, as noted above, the scanned records associated with the VBMS file appear to be incomplete.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left ear hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should also note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether the Veteran's preexisting hearing loss was aggravated by his military service.  In so doing, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




